Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 1 of 17 PagelD #: 49

EXHIBIT A
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 2 of 17 PagelD #: 50

iPage 1 of 18)

3 009636 Bo5u5ec243

Reteen To:

Aneyican Brokers Condyit
$20 Broadhollow Road
Meivilie, NY L174?

Prepared Byt .
Cherlene haar
300 Bedford Street

 

Entrance 0
Manchester, NH
03164
vnnnmeameninnanmmnunsu Sime Meas Tels Use Far ang Lata}
MORTGAGE
DEFINITIONS

Words uted in orultiple sections of thle document art defined helow and atier words are defined in Seasons

3, 14, 13, 16, © and 21. Conia rules regarding te usage of wards used in this docurnent are also provided
in Section 16.

{A) "Security Instrument” moans biz document, which ix dated September 26, 2005 ‘
togethers with ali Ridera to this Cocument.
(8) “Berrower* is Oanielle Lesa

Borrower is ake mortgagor under this Security instrament,
iC) "MERS” ix Mortgage Electronic Regivization Systems, bo, MERS is w separate corporation thet bt acting
solely a a nominee for Lender wid Lender's successors aad sasigas. MERS is the morigngee under this
Security Insirument, MERS is organked and exisdng onder the lows of Delaware, and Nas a0 address and
wlephoue qumber of P.O. Box 2026, Flin, Mi 48503-2026, tel {BBB} CAHIERS,

woe phaeath abeL sHOoL9ORAES
RHODE WLAND «Single Pasdly « Paaue Mavifredile Mac UNIFORM INSTRUMENT WITH MERS
psA00 exes Pore: Sad 81

wid it WSS. HOR. OF Oi ee

RAE SRR PT eA PEA > PBS TET

 

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 3 of 17 PagelD #: 51

(Pagas of 16)

K25uSeCZuy @ ay

WW} Lender” Bo American Brokers Candyit

Leader isa Corporation
Gtganized and calming under the laws of State of New York
Leader's addeess e538 Broadhollow Road, telville, RY 1174?

(8) "Note" meuns the prominary sole sigsind by Borrower and deta! September 26, 2005

The Note sues that Borrawer owes Lender Two Hundred Sixty One Thousssd Bight
Hundred and Wo/100 Dollars
(U.S. $ 264,809.00 } plus inverea. Borrower tas promised 40 pay shis dott is regular Periodic
Payments and to pay the debt in full oot deter than October 4, 2635 A

(8) "Property" means the property thet és described below under dhe heading “Transfer of Fughts is the
Property.” .

{G) “Loan” mraas tbe det evideaoud by the Nowe, phas inverest, any prepyy charges and Ine cplirges
duc under the Note, nad aif sums due under this Seourkiy lasteursent, plus os. :

(H} “Riders” moans all Riders © this Security Iesirument that sre exccuwd by Gocrower, The following
Riders sre in he execuled by Borrower (oheck box 46 applicable):

Balloon Rider Planned Usk Bevelogenent Rider 1-4 Family Rider
YA Rider Diowekly Payerent Rider Osher{s) [specify]

it) “Applicable Law” meats all oonixalling uppliceble federal, siste ud jocal suiuigs, regulstiots,

erdingsces aod sdeninisuaive rules and orders (hat have ihe effect af taw) ox well ax all applicable final,

son-sppesiable jadiciat opinions,

6) “Commualty Aggoclation Does, Fees, and Assessments” micens aif dues, fees, sescraments and other
thet are irsposed on Borrower or the Property by ¢ condoniialam sasocladion, homeawoers

ssoclatios of sirailar orgaaization,

{X) “Electronic Pounds Tramsfer” means any wensice of funds, oubor than » transaction origisuied by chock,

dontt, of sullar paper insieument, which jg taldited through a electronic terminal, iclephonic instrument,

compuldt, oF Magnetle ape 66 as 1 ¢, iasiruct, of authorize o financial inainaion «@ deblt of crodii an

aces, Sud terre iekwdes, but ie Mot lawhed ta, pointof-sale teunstors, sotomated teller emachias
i Jers initiate by ley siice transters, a0 Te ae t

(L} “Exceow Items” means those floms suai are described in Section 3,

(M) “Muedilaneous Proceeds” rocand aay conpeasation, settenent, ward of damages, or proceeds paid by

soy third pany (oder thon insurance proceeds paid under ihe coverages described in Section 4) for: (D

cage 11 Sesto of be Prope () eardemmn of OR! UG ale
{8} convey in of joo; ox (iv) raiarepe ions of, of ontiseions 6 Wo, ihe value and/or
condition of ibe Property.

éN) "Mortgage Insurance” meus insvrance protecting Leader against

er

itu nunpuymnemt of, or default oo, the

Lown. *

{0} “Pertadic Payment” means se seguisrly sobeduled amount due for U) principal sed interest under the
Noze, pls (GD aay amounss wader Section 3 of thie Security Instrument.

(%) “RESPAT means the Real Eataie Seulement Procedures Act (12 U.S,
icuplertenting cepuladon, Reguistion X (4 CFR, Pan 3500),
at ay additions! or suncessar logisianios or regulation that

¢. Seetion WL et weg.) and fs
ag shey might be amended. from tine to wine,
gewerna the same subject maiter. As used

OC Hs DARI APPL #0001608 480

ayo g86% hey 24 — OM.

Form WG WEE

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 4 of 17 PagelD #: 52

Page $ of 18)

» | afl5 56245

 

 

io this Security 4 i, *RESPA® reli all requi tnd restrictions ta are imposed in regard to 8
stederaly relaed morygage Toad oven if the Loa dock sot qualify 2s» “federally related mortgage loan”
under RESPA.

{Q) “Successor in Interest of Borrower* means any party dist bas ken tile to the Property, wheidher or not
cdot party has assumed Borrower's obligations under the Noi and/or this Seourily instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Sececity Insiwaent secures 1 Leader: () the tepayment of the Laan, ond all conewaks, extensions
and srodificaions of the Nett; and Gi) the performance of Borrower's covenants sad agteemonis under
this Seoury Jaseument and ihe Note. Bor this purpose, Borrower docs fereby mortgage,
grant and convey © MERS, {solely as nominee for Lender sad Lender's successors snd sesigss)
ved to the successors and wssigas of MERS, with Mongage Covconals upon the Sutuipry Condition
sod with «Ge Statery Power of Sele, the folknwlng described property located ta the
County of Providence

{Type af Recarding Jurindicalen} [tame of Recording fsindicdion}
gee attached Lagal description

Parcel (OF Numbers M106 BL 27 P which eaureently ho the addrean of
1S Ninth Street {Street}

eat Providence : jOey] , Rhode Inland = 02924 {dip Code]
(*Propeety Address"):

JOORTHER WITH ull the kaproverents sow uv hereafter erected 00 lhe property, sad 3h easements,

+, nod fhitures cow or hereafier a par of de property, All reptacements aad additions. shalt also

be covered by thie Seoursy Instrument, All of the foregoing, is referred to ix this Security Tastrameat ay the

*Property,” Borrower undentiands and agrees that MERS holds aaly legal dite to the interests granted dy

% in tis 8 X t, bat, 9 comply with law or custom, MERS (as nominee for

Lender usd Leoder's euccemurs wad mxaighs) bas the rlybts 10 exercise any o¢ all of those interesta, inchding,

bac sot Linstead 10, the right to foreckoat and sell the Property; asd to take my sctiog required of Leader
lochsting, but oot Himlied w, releasing aid canceling this Seuurty lastrusont.

BORROWER COVENANTS thet Bocrower in lawfully eeised of the estate bereby conveyed and has
he Fiyht Ib morgage, gum ard cuavey the Property aod diet the Property is uacocumbered, except for
gnoumbrances of record. Borrower warrants aad will defend generally the ile to the Propery against off
claima aod demands, subjeot in any cneumbrances af record,
woe «$1 9B8SIS 5 APE Fe OGHLEOSERS

Saw te heals ~~ Dit

Form HHO 1/03

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 5 of 17 PagelD #: 53

(ego d of 18)

K2545°6246@ ®

THIS SECURITY INSTRUMENT combines uniform covenants for natiogsl
covenants with Tieited variations by jorisdiction 10 comstinue 2 uniform. xecutily insuument covering reat

yf.

UNIFORM COVENANTS. Borrower sad Lander covenant aad agree «s follows:

1, Payment of Principal, interest, Bocrow Teme, Prepayment Charges, and Late Charges.
Borrower shall pay when duc the. principal of, end inierest on, tbe debt evidenced by ihe Rote and ny
prepayenent chatges 2sd Isic charges dae under the Note. Borrower sball lio pay funds (oe eres
Fat 0 Sena 3. Pomc Que det, the Ne Oe tet ppt made is

"S.curcency. However, if any check or other lacirument received by Leader os mt under the Note or
this Soouriny Instruroen ts revered 16 Lender unpaid, Lender may require say or all subsequent

reduc under the Note and this Security Insirument be made in one or more of tre following forms, es
we 4 by Lender: (4) cash; (b) money order, (c) cecufied check, bank check, weasurer's check ar caubley s
check, provided aay such check is driws wpe an institution whose deposits are insured Uy 8 Federal ageNCy,
incirumonnity, or entity; of Gl) Blecimaic Sunde Transfer,

are deeracd svceived by Leader wheo teowived a the location desigasied in the Note of ab

gach other focation an may be desigagied by Lendec In accordance with the notice provisions in Section 15.
Londsr may return aay pay or partial pay if she pay ot partial pay ure insufficiont 10 briag.
ine Loan carieat. Lender cany aooepe any payne ot pari) payment insuficien wo bring he HasS Reni
without waiver of any rights hereunder oF prepeatice 19 rights to refuse suct payment of partial payments to
‘he feluce, bol Lender is pot obligated 10 apply such payments ai the time such paymanis are accepred, 11 each
Periodic. Payment is applied a8 of is scheduled due date, then Leader need 00! pa rok on enepplicd
funds, Leader taay hold sech unappiled had ao ncovouer makes payman 10 brag the Loan ourreat, if
Bernwer does poi do ao within 2 reasonable of time, Lender shall either apply such funds or refura
thet io Borrower, If act applied carler, such will be applied to the outsiondiag priacipal balance ander
the Nowe ienmpediately ptior to foreclosute. No offset or claira whieh Borrower might bave now or in the
four against Leuder gall celiove Boccomer from making payments due ander the Nove and this Security
i or perk a the aad age secured by this Seourily Ineteuraeai,
2 App i or <in, Exeepi ax olberws described tn this Section 2, ail payments
scored ad applied by Lender sal be applied it he folanring oot nerity: (2) interest due uadet the
Note; {b) principal duc under ibe Note; (6) arpounts dut uader Seation 3. payments chalk be applied 1
each Periodic Payment in the ordes in which & become due, Any remaining smiunis shall be applied firs to
inte charges, second to any other amounts dus onder ibis Seourity instrument, sod then to reduce he principal
balance af the Nowy.

Mf Lender receives a payment inom Borrower for a delinquent Peviodic Payment which inclades &
suf aracunh pay ea lucas du, payee maybe appiod Ws dasaoes NE ce
iui charge. If mone than one Periodic is Leader may apply any payment reocived (rom
Borrower to the repaynieal of the Payments it, to the exicnt that, cacti payment can be paid in
all The vet hn ny ens wt ee Pr, bees. Vobmly repens Sal
erhodi f crocs tay be 1 aay fate due. prepa:
appiied first a any prepayment charges and then as desoribed ta the Note.

a Apne of payrhents, insucatos proceeds, or Minellareous Proceods 16 princigal duc wader the
Note iat extend oF postpont the due dale, of change the aarount, of the Periodic, Payawrnss,

3. Funds for Exerow Htems, Borrower shall pay w Lender on the day Periodic Payments ate duc. under
ive Mote, entll the Note ie paid in full, a sum Che “Pumis") to provide for payment of amounts dus for: ®
vrace and assessepenis and other Hems which can altain priority aver this Security Instrument as ¢ lea or
encumbrance on the Property: (b) icasefiaid payments of ground teats on Use Propeity, if any; (s) poomienns
for soy and sl ingurance required by Leader weler Section §; and (@) Mongage Insurance premiums, if any,
ne ony aumns payable by Borrower to Lander in lieu af the payment of Morigage Lasuranes promiunis Wn
necordance with hus provigkons of Section 10, Thexs tems are called *Bacrow Horns." At origination et ay
dime dugiag ie terme of the Loan, Lender thay require what Community Assockuion Dues, Pees, and
Ascesments, i aay, be escrowed by Borrower, iad suns dyes, fees and assciaruenis shall be an Escrow lero.
Borrower ail prompily furnish yo Leoder olf mtions of smamts 10 be paid under this Section.
Becrower stmt pay Leoder the Peads for Euxuw lense unless Leader waives Borrawer's obligation

a mankioat} iP
ay

w pay the Funds for any or aif Rarow lems. Lender may waive Borrower's obligatla to
to Leader Fueda for my or off Escrow lems af eny time. Any much welver ae ony ee
Moe bo eRAIA APPL #.9001G0R480 :
saws OTL
Syren ies Frage 88 15

Form 3S 101

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 6 of 17 PagelD #: 54

‘Page of 16}

® M2545 P6247

in wilting, lan the event of such waiver, Borrower shalt pay directly, whea und! where payable, the aniouriis
due for aay Becrow items for which paymeat of Pusds has bees waived by Lender and, & Leader requires,
att furnish to Lander receipts evideacing wch payment wihis such time period as Lender may eequlte.
Dorrower's obligaaion w make such paymeats and to provide ceovigts abull for all pucpaces be decined t@ be 9
covenant aad wprocmont contalaed in this Seoutity Instrament, ae dhe phrase *ogvenam and sgroerneai" fs
aed in Section 9. S/Borrawer iz obligated to pay Bucrow lism directly, pursuast «© 2 waives, und Borrower
falls to pay the omount de for en Banxove Tec, Lender ay exerciae is righis wider Section 9 ead puy such
nmount vad Borrower shall then be obligated under Section 9 40 repay w Lender any such amoutl, Lender
tnty revoke the waiver as to aay or all Eecrow Items at any time by 2 natioe given In eacandance with Section
15 sod, upoo euch revocation, Borrower sholl pay Lender alt Funds, aod i such asnounis, the are inet
required wader this Seodon 3.

Leader may, # tay Une, collect and bold Funds in aa ameust (0) sufficient to perm Leader t apply
the Funds at ihe time specified wader RESPA, aad {b) aot to exceed the maximum srmount « fender cen
require oder RESPA, Lender shall extimste the amount of Funds due on the basis of current dais and
resonable esiimaics of expenditures of fulare Escrow Items or odberwise in accacdance with Applicable Law.

The Funds shell be Rok] fo an daxiludion whawe deposits ure innareal hy u fedend agency, Sra rormeiality,,
or eoihy (lacking Lender, if Lender is an incutlon whose deposits are so insured) ox tn any Pederal Home
Lose Bank, Lender shait upsly the Runde to pay the Escrow Items ao later thas the time specified vader
KESPA. Lander malt aot charge Borrower for bokling and applying the Funds, annually antiyzing the
escrow acoount, of verifying the Escrow hems, unless Lender pays Borrower intexest on the Funds aod
Applicable Law permits Lender w rmuke such » chaogs. Unless a0 agreement is made in writing or Applicable
Low requires interest 1 be peld on the Funds, Leader sbull not be required to pay Borrower aay fnicreat or
earnings on tbe Puads. Borcower tnd Lender can ogres ln -writlog, however, thet interest shall te paid on the
Fasde, Lender shall give o Bertower, without charge, an anual xxountiog of the Punds ox required by
RESPA.

If ihere is 4 suchas of Funds neld ie escrow, a6 defived vader RESPA, Lender shall socount to
Borrower for the exexss funds in acoontauce with RESPA, Ii there is » shortage of Punds beld la escrow, a5
defined under RESPA, Leoder shall ncaify Borrower as requimd hy RESPA, sud Borrower sball pay to
leeder the wrtount necessary lo make up the sbortaye ia ancordasce with RESPA, but ia no more than 12
monthly payments, If there is a dafictoncy of Fuods bold li cacrow, ot defined under RESPA, Lender shail
notity Borrower as required by RESPA, sad Borrower all pry to Leader tie esvoust eeceassry 10 make up
the deficienay in accardnace with RESPA, bat ia ag more diem 12 monthly payments.

Upon payrment in full of ull axms secured by this Seourly Insrumeat, Leader vboll promnplly refund 4
Borrower any Punds held by Lease.

4, Charges; Lens, Borrower stall pay all taxes, aascsumsnts, cherges, fines, nd immpasitions
atiutable to the Property which xn suaio priority over this Security Lastument, Koaschold paymests or
igrouned rems on the Property, if any, aad Comawalty Association Duss, Fees, od Assesanienis, if any. To the
vextent thot theue ilemns ure Escrow Heme, Borrower siull pay theas in die cumnce provided in Section 3.

Borower sbali prompily discharge aay lien whicd has priority over this Scourlty Instrument uniess
Borrower: (a) agrees la writhag to the payment of ihe obligation scoured by thea in a manana secupsabie 10
Leader, bot only 6 hong ee Bi js porformning such agr 60} the ten io good faith by, or
evens against eniorcument of the tiea hi, legal proonediags which ia Leader's opinion operate to prevent the
enforvenvent of the fion while thuse proceedings are pending, bul only und! such proceedings wre conchuded,
ot (2) seoures frono tae bolder of the lien an agreeensnt satisfactory to Lender suboedinating the lion to this
Seouray Teacument. 1 Lender deterimions that any past of the Property Ie wudject to 8 Tigo which can
iain pelority over thix Secusliy Instruarent, Leader may give Barrower a nodos entifying ihe tea, Vithin

10 days of the data oo whick ubet notice is given, Borrower shall satisfy the Tioa or take one or mort of the
actions act forth above in this Section &.

ER: -H; 3BVANS APPL $F DORTOGKARS

Ei) ee» nage ts veer Di

Form Wi OE

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 7 of 17 PagelD #: 55

Pages of 18}

KZ54S24B @ a

5. Property Insurance. Borrower shall keep the inpprowerents now existing or bereafies erected aa the
Property innured ngaest tas by fire, hazards fcluded wiia ihe tema Yeatended cuverage,” afd any oer
narerds inchuding, but oot limited to, cartbquakes and floods, for which Leader requires insurnace, ‘This
Gpournace shall be maintaioed in the amounts (inciudiog deduciible levels) and for ihe periods that Lendor
requtes. What Lauder requitea pucsvuat to che precediog xenteoces can change duriag ie seem of Ue Lens,
‘The Insurance carvior providing the Insurance sball be chosen by Borrower subject « Lender's right 0
disapprove Borrowes's cboice, which right shalt not be exercised unreatoasbly. Leader may cequire
Rarrower 10 pay, io oocwection with this Loen, ether: (3) a onetime charge for Ooad zone: deierininotion,
certification 206 uecking seevices; or (b) 4 cag-tlime charge for flood zoek deveeination and cerificaion
Teevices and subsequent charges euch Une remappings or similer changss cocur wtiich reasonably enight
sffoes such doworrinaibon or ccrifiesiion, Borrower shall wlsa be respoasible for dhe payment of ety fees
Imposed by ue Federal Emergeacy M Agency in conasction with Ue review of any Mood zone
fe i iting frome on objection by B fe

i Garrower fails @ tavintoin way of the coverages deacribed abowe, Leader may vbtula inurance
coverage, a Lender's optinn and Borrower's expense, Leutior is under ao obligation io purchase say
partoular type or acnouct of coverage. Thecefore, such coversye shall cover Leader, but mighs or might not
project Bocrower, Borrower's equity ia Ue Propenty, or ihe conieais of the Property, against any risk, baad
or Hablity aad might prowide greaur or jessert coverage than was. previously io effect. Borrower
schuvwledges iret the cost of the insurance coversge so obtained inight significantly exceed the cont of
Tomurance that Borrower could have obtained. Ady scoumis disbursed by Leader wader this Section 5 shall
eaorne additional debt of Borrawer seoured by ude Security Instrument, These amounis shell beat interest at
che Note rote foun the dulz of dishursement xed shall be payable, with muds lures, upon potios from Lender
im Binrrower mequesiing payment.

'All insurance policies required by Lander and resewals of suck policies ghalt be subject Lender's
cighs vo Sisapyrove such policies, mall include a viaadard mortgage clmuse, sed boil narve Lender as
reurtgagee ead/or 1s aa additional kes payee, Leader dhail bave the right 10 bold the policies ancl renewal
cetifiestes, f Lender requires, Borrower sill promptly give to Leader all receipts of paid peeraioras and

Torm of insurance coverage, oot otherwise required by Lender, for
damage 10, or destruaion of, tho Property, such policy shall inchde # standard morgage clause ond shel
sane Leader a6 morigages and/or at an additional lose payte.

fn the event of Joss, Borrawer stall yive Pronipt uotive to the inuursnc: carrier and Leader, Lender muy
crwke peoot of Jons if nm aude promply by Borriwer. Vales Lender end Borrower otherwise agree is
welting, any lasorance proceeds, whether or not the waderlying Insursnce was required by Lender, shalt be
applied to restoration ac repair of the Property, if the rexaration or repair ts eoonoraically feasible and
Leader's seouriky is aot lessened. During, such repair aad restoration period, Leader shall bave the right to
hold such iasursoce prochede uaull Leader has had an oppartuntly ws inspect such Property to ensure the work
fas been vornplsied tw Leader's aatisfuction, provided that sich inspection aalt te vadartekos prompsly.
Leader may distucse proceeds for the repairs and restoration ia @ slags payment or in & scrics of progress
peyrncots we che work bi compleled. Usieus we agreement is ule in writing or Applicable Law requires
inievest io be pakd on mck Innurance proceeds, Lender shall ant be required wo py Barrower say inlertsl or
earnings on such proceeds, Fees for public adjusters, or other thied perties, retained by Borrower shall not be
paid out of the issurance proceeds and shill be te ole obligation of Boreower. Hf the restoration ot epair is
nee eeguomically feasinde or Lender's security would be lessened, the insorsace proceeds shail be applied to
the sume secured by this Securlty Iemrrevncat, webether or Rot thea due, with the exoess, if any, paid 16
Borrower, Such insoranas procoads shell be epplied in the order provided for im Section 2.

mpg «4: A2EATK APPL Fx GNGINGRAHG

San eat soo DL

‘ Page Ob Porm BNO V6

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 8 of 17 PagelD #: 56

(Page 7 of 18)

® RB suse249

if Borrower sbandoss the Property, Leader may file, aegodsie sed settle any available insurance clan
aad related matiees, If Borrower does not respond within: 30 days lo a notios (sor Leader that the insurance
carrier bas offered 10 seule a claim, thea Lender may negotiate and sete the claim. The JO-iay period will
begin when the astice is given. In either event, of Mf Lender acquires the Property wader Section 22 of
exherwise, Botrower hereby ensigns 10 Leader (a) Borrower's righta ts any Insurance procoods ia aa armonnl
wok 16 exreed the amounts uapaid under the Note Or this Security lastrument, and (0) any other of Borrower's
rights {other then the right to any refund of uneacted premiums pal by Borrower) wader all inwrance
policies covering the Property, lasofer as such rights are applicable ta the coverage of the Property. Lender
inay wse he iumurance proceeds either to repale or restore the Property oF #0 pay amounis uapsid wader te
Note ot this Security instrament, whether or aot dun due.

&. Oceupancy. Borrower shall oooupy, establish, snd use the Property as Borrower's principal resiionos
whi 60 daya aber the extcution of iis Secuelty Lostrument and stall continue to oucupy the Property a
Borrower's principal eesideace for at Seast one your sfter the dale of oocupancy, unicast Londer otherwise
agress ia wring, whith consent shall noi be uneeamonably withbeld, of unless exteauating clecanisinnces
exixt which are beyond Borrower's contrat,

4, Preservation, Malatenaace and Protection af the Property: Laxpectlons Borrower shall Sot
dexroy, damage or fmnpair the Property, allow the Property io deteriareie or commit waste ott he Property.
Whether or not Borrower if residing in Use Property, Borrower stall oxaintala the Property ie order to preveat
the Property from deteriorating ot decreasing ln value due to is condition. Untess it is determined pursuam
Section $ that repair or resoration is acs economically feasible, Borrower shall promptly repair the Property f
damaged 10 avoid furder deleriocation or damage. If inmucance oF condemnation proceeds are paid in
ponnection with demage ts, or the taking of, the Property, Borrowse shall be responsible for repairing or
resioring, die: Property only if Leader has released proceeds for arch purposes, Leader may disburse procetds
for the repairé aid eectoratlon in a single payment or ia 6 series of progress payments os the work is

plewd. Hf the & or kas dg are noi ouffadient io repair ox resiore the Property,
Borrower is o0t relieved of Borrownr's Gbligaiion for the completion of such repair or restorstion.

Lender or Js age may make ressonable entries epon and inspectioat of the Property, ff it hes
reesumable cause, Lender may leupect tbe ierior af the improvements on the Property. Lender shail give
Borrower notie at the iimé of or price to such an imerior inspection specifying such reasanable cause,

8, Borrower's Laan Application, Borrower shall be in default if, during the Laan application process,
Borrower of say persons or eniiica acting at the direction of Borrower or wih Borrower's knowiedgs of
conscat gave materially false, misieading, or lwccurste information of statements 10 Lander (or failed 10
provide Leader wils material informution) in connection with the Loan. Material reqreseatutions include, but
are net linrited to, ref ing th ver’ occupancy of de Property as Borreseee’s principal

9, Protecthon of Lender’s Interest in the Property and Rights Under this Security fustrument, f

{a) Borrower jails ve perfons the wad age ined in this Socurlty } , tb) there
4 Ieysl proceeding thot might significantly affect Lender's imeres: io the Property sad/or rights nader this
Soourty teuch as 4 pr ding in baskeupicy, probate, for condemnation or forfeture, for
enforcement of a lien which may ottein priority wee this Seourliy Insiument of to enforce laws or
alah oe (2) Bor bus wound J the Property, then Lender may du and pay for whatever bx
reaseashis of appropriate to peniect Lanier's interest in the Propsry ond rights under this Seenrily
» wohding p ing andjor ing the value of the Property, and securlsg andjor eepoiring,

the Property. Laadet’s actions can include, but are act finated wa: (8) gayiag any sums secured By 8 lien whieh
has prlovky over this Security Insinament; (2) appeatiag in court, and <Q} paylag reasonable attoracys’ feex to
promct ies Beret ia the’ Property aod/ar eights vader this Secury lnsiument, lnchding ts

MOC Ps ARIAS? 2 APP AMIGNGRARD

Ga saiah cas agp 8M _ om

Fore 3083 1h
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 9 of 17 PagelD #: 57

(Page & of 16)

aK2545299 @ &

secured position ia w bankruptcy procceding. Securlag the Property inches, but ie not lmlied! to, eaiecing We
Property 16 comke repairs, cheage hocks, replace or board up doors and windows, drain water from pipes,
Hlitiene tullding of oiber code violslons or dangerous condisons, end have wililes wmned on or off.
Aihough (Lender aay whe ectias wader this Section 9, Lender doas got have to do 0 and is aot vader shy
duty of obligadion 1 Go so. It is agrood that Lender incurs no lability for aot taking soy of al) actions
sudioriond under this Section 9.

‘aay emounns disbursed by Lender under this Section 9 shall become wiitlons) debi of Borrower
seeured by this Security Instrument, Thess eroounts ahull beac inwrest af the Note raie from the date of
Bisbursement wod sbull be paysble, with such interest, upon notice feo Lander io Borrower requesting,

eae,

If this Security Instrument is on 4 leasebold, Dormwer shalt cont with all dis provisions of the lease.
If Borrower acquires fee ule we the Property, the leasehold and the ‘ae tlle chal oot merge unless Lender
agrees to the onexger it writag,

10, Mortgage 1 If Lender required Morigage 1 as 8 condition of making the Load,
Borrower stall pay Us premiums required to maintsin the Monigage tngurance in effect. If, for any reasoa,
ihe Moripuge Insurance owverage cequiced by Lender ceases 10 be available frore the mortgage insures Wat
previously provided such i tad Bor was required to make ap tely designated pay
Touart dhe premiums for Morigage Insurnoce, Borrower shall pay the: precniuans cequived wo obtain Coverage
cubuianially eqoivadent 40 the Monigage insurance previously io effect, ot a east substantially squivaleat to
the cost to Borrower of Oe Mortgage Insurance previously ta effect, from an alternate morigage insores
peleceed by Lendae. If subslaatially equi lent: Mortgage | age is net avallubl Borrower shall
ootinus 1 pay to Leader the asount af the seperaicly desiguatod payments that were duc whea she insucaoce
coverage ceased to be in effect. Leader wil accept, use and reisin hese peymenis as a on-relundshe ieee
reserve ia fieu of Merigage lasuranice, Such loss reserve shail be aon-tefuadable, notwithsiaadiag the fect that
the Lown ig whimately pakd i $05, unt Lowder salt not be ceyuitedl io pay Borrower any intecest or esraings
on Sach loss ceserve, Lander can no longer requice fess reserve payments if Morgage Insvrsnce coverage {in
the wrnoual and {ot the period that Lander requires) provided by an insurer sclecied by Lender agaia becomes

fable, is olealged, aad Leader sequices separately designated pay toward the promibarns for Martgags

If Lender required Mongage f ag a condition of making Uye Loan anc Borrower was
required ie rake separeicly designaied payments toward the promis for Mortgage Insurance, Borrower
jut io maintal

she prev Morigage ta in effect, or & provide a non-refundable lows
reserve, vail Leader's requi i for Mortgage | ends in dence with any wren agrocrment
perwees Borrower and Lander providing for such teerulration or until termination 4s required hy Appticalic
juew. Nothing ia thls Section 10 ufteces Borrower's obliguliun to pay Interest wi the raie provided in the Now.

Mongage Tapornpoe retmburscs Leader (or any sekty tbat purchases the Note) for sertwin losses Bory
incur if Borrower does noi repay the Loon as agreed, Borrower is nota part ta the Monigays lasurance,

insurers evahuste thelr tolal tisk oa afl suck Tnsoranie In forts {rom lime to ine, and may
eer into agreements with other purties that shave or modify their risk, ox reduce toowew, These ayrecmencs Hf®
ve tettag and conditions that ate sailitociary to the mortgage inmuret and the other purty (or patties) 19 those
agrearmenus, These agevemeats tony evi sri Ses 5o nae Par rom nae souros of funds
tab Ses cnet er Were Pe may include funds obtained from Morigage Insurances
parcels).

Ax s maul of these agrecmenis, Lender, any parciaser of the Note, ancier lanurer, aay reinsuret, airy
coher enuky, of any affiliate of any of the foregoing, cay reocive (dirocily or indirectly) amounus that derive
frome (or might d¢ churactorized a9) ¢ portion Of Borrower's payments for Morigage tasurance, in exchange
for sae Gt edifying the morgage insurer's tisk, or reducing tosses, If such agreement provides that an
afiitiate of Landes takes » share of che kisucer’s risk in exchange: for a share of the premiums paid to the
insurer, the arrangement is offen termed “captive relasuraex.” Further:

{a} Any auch agreements will not affect the amounis that Borrower hus agreed to pay for
Mocigage Insurance, or any other teens of the ‘Laan, Sach agresments will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to aay refund,

KS FL FSTALR ACBL FOV THORTAS

Sewn Suet Page Beas ms Orn

Forse 3 U0

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 10 of 17 PagelD #: 58

(Page? of 16)

oe oi 4506251

(b) Auy such agreements will not affect the rights Borrower bas - if any - with respect io the
Moriguge Insurance under the Homeowners Protection Act of 1908 or any ether lave. These rights may
include the to receive certain dlichosures, to request and obtain cancellation of the Mortgage
Insurwnct, fo have the Mocigage fnsurance terminated automatically, and/or to receive « refund of any
Mortgage insurance prewlums that were uncarned at the thane of such cancelistlon or termination,

Li. Assignment of Miscellaneous Proceeds; Forfelturs, All Miscellaaceus Proceeds are horeby
assigned io and shall be 40 Lander,

tf the Property is |, Sush Migcetiancous Proceeds shall be applind to cestoration or repair of thie
Property, if the restoration or repair is economically feasible and Lender's securkiy ts noth . During
such repair and rentoration perk, Lender shall have ihe right to held such Miscetlaneous. Proceeds uml
Lomiler bas bad us opportunity w inspect such Properly to ensure the work has been completed & Lender's

lsiaction, provided that such inspection shall be undertakes prompily. Leader may pay for the repairs and
restoration in a slagic disbursement o¢ ine seriss of payoicaia as de work is completed. Unieas an
agroemeni is made is wridey or Applicable Lew rts inerest to be paid on such Miscellaneous Proceeds,
Leader wail aot be requited t pay Borrower any interes ot earnings on such Misowllaacous Proceeds. if the
restoration or repair is not esoucmnically feasible or Leader's security would be lessened, the Miscellaneous
Proceeds shall be applied to the ims secured by this Securty testament, wheiber or
Gt thea duc, with (he excess, U aay, ped to Bormwer, Such Misocllagcaus Promeeds shall be applied is the
order prowided for tn Seedinn 2.

in the event of a total aking, demruciion, or tows in value of the Property, the Miscellaneous Proceeds
shali be applied 2 the sums secured by this Security Instrument, whether or noi then due, wih the excess, If

id to Dorrawer,
we treo ot & sis cg, Aunts in W wil Ata Weipa fe wh diese woke
value of the Property immedinely before ihe pertia king, desteuction, or toa to value is equal to or greater
than ihe amount of the sums secured by this Securhy Instcument immediatly before the partis! inking,
Gestouction, of was in valu, wakes Borrower and Lender atherwies agyee in writing, the wants secured by this
Security lgsicument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the
following fraction: (a) ibe total armousi of the sums secured immedianly before the perial woking, deructios,
or joes in wala divided by (b) the fair marke: velue of the Property immediately before ihe partial king,
demraccon, of loss in veloc, Any delance shall be pad w Borrower. | .

in the event of 3 partial ttking, dedrucinn, or ines in value of the Property is which te fair onarket
vahie of the Property imnuedistely tefors use ponist king, destruction, or loss ia vehie is tess dion the
amount of the sums sequed immedisicly before the partial iaking, destruction, or lags ta value, unless
Borrower and Lender otherwine agree in writing, the Micelaaeous Proceeds shall be sppiied to the sume
secured by this Security lastrurneat wheiher or not the eums are then duc.

Uf the Property is ahandnned by Borrower, or if, after notice hy Lender to Barmwer thal the Opposing
pg a i hi Baga pein eget enn egg oer seria nc gig tna
cea. w colieed and
spply the Mixcellescous Proceeds i restaration of repair of the Property or to the sums secured by this
Securhy Instrument, wheiber or not thea duc. “Opposing Purty* means the vilnt party thet ower Borrower
Saran Eee eh pty Sapa on: Ree a8 GI ST ORE MielpaIE
roxcods,

Barrower shall be ia defauk if any action or proceeding, whether civil or crirninal, is tegua thai, in
Loader's judgatsal, could resutt in focfeinure of the Property or other material lmpaismeat of Lender's interest
in the Propery or rights under this Security lusteument. Borrawer can cure such adefeult and, If avcolcraiion
bak ocoured, reinsiets as provided is Section 19, by causing the action or proceeding w be dismisend with a
nding the, ta Lender's judgmeni, prechades forfeiture of the Property or other material iopaimen of
Lender's interest ln the Propeny or under this Seourlly Instrument. The proceeds af aay award or claim
for damages thet ace atiributable to the unpaicmect of Leoder's inerest in the Property are hereby assigned
we ST bibsalesoage Deca pplicd to restormtion or repair of the Peopony shell te applied

iscollancous 8 are COR A) fo on oF repel
io the order provided for in Section 2. ,

12, Borrower Not Releaied; Fortearance By Leader Not « Walver. Extension of the lime for
paymens or modificstion of arportizstion af the sums scoured by thik Security Inaruneni granted by Lender
web

of any & i lnterest of Ek shal om operate to celease the Habiay of Borrower or
boc #2322608 APPL (O00 r0GRaNE

youn yaa tage Bee — Ou

Porm OO 9
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 11 of 17 PagelD #: 59

(Page 10 of 16}

a2suse2s2 © 8

pera,
jntatest of Borrower Or im emmoums less than the aniount thea duc, shall aot be a waiver of or prechide the
exercise of any tight or reraedy.
53, Joint aad Several Liability; Consigners; Suceessocs and Assigns Bound. Borrower covenants and
agrors dha Borrower's obdigations and fisbilisy shail be joim wut several. However, any Borrower wits
co-signs this Security Tnwrummeat te does aot execute the Note {a *oo-siguer) (3) i orsign thie

to the provisions of Soction 18, any Successor in Inerest of Borrower who assumes Borrower's
usder this Security Instrument in writing, und ik approved by Lender, shall obtaia all of
Borrower's rights act bevefiiy vader this S ity | B shal aot be veleased from
Borrower's obligadons snd Kabllity under this Security Instrument unless Lender agrees to such release in
weling, The coweoans and agreements of this Security Instrument shall bind (except a8 provided in Section
26) ond benelit the successors and assigns of Leader.

14. Loan Charges. Lande enay charge Borrower fees for services performed la comtection with
Ruerewer's defeat, for de parpase of protecting, Lender's imeres in the Property aod vighis ander this
Security Inscrucnent, including, but sot Hmbed to, uiomeys’ fees, property inspecting and valuation fees. to
repaint io Say other Tees, de absence of express authority id this Seeurity lastrumert to charge » specific fee
ie’ Bocrower shall aot be construed a4 a prohibition on the charging of such fee, Lender migy not charge Tees
that are exprenaly prohibited by this Security (astrument or by Appticshle Law.

Tf the Loan i aubject io 2 law which seis maxinuen Joan charges, and dist tnw is foully biterpeoled vo

serrvined tines, then (a) any such Joan change shail be reduced by the smoum noooseary 10 reduce the Sharge
Jo the perenitied enis; and (6) any sums alteady collected from Borrower whik cwccedcd perolued fimics
will be refunded @ Borrower.’ Lender may choose ta make this refund by ceducing the ipal awed

the Nose or by making o dizect payment to Borrower, If a refund reduces principal, the reductian wilh be
ieaind ax w partis! prepeyment without eny prepayment Charge Qwhulher of not & prepaymem charge is
provides! for under the Noi}. Borrower's acceptance of any such refund made by direct payment lo Barrows
‘will posstitule a waiver of aay vight of action Borrower might have arising oot of such overcharge.

45. Notices, All soins given by Borrower of Leader io connection with thia Seourity lameunent must
be in wrking. Any notice to Borrower in comnaction with ibis Secucity lastrviment shall be dered is beve
deen given to Borrower whew sailed by (ind clags spall or when worally delivered to Borsower's notice:
address Hf sent by odser monas. Noto wo any oe Borrower shall constitute notles 1 cll Borrowers ualeas

: requires ohecwise. The patios address shal} be the Property Address unless
Borewwet has designated 9 substituia nvilon addrest by notice to Lander, Borrower shall prorapily notify
Lander of Borrower's change of address, If Lender specifies ¢ procedure for reporting Borrower's change of
address, then Borrower shall only report a changs of edktreas through that specified procedure. There mey be
only one designaicd qotice adaress wader this Socuriy Insieusnent #6 any one tne. Any novos to Loader stant
be given by delivering i oe by maihing i by first class mall to Leader's addmas stased borela unless Leader
hus designated another acktress by ootiee ty Borrower. Aay soiloe iv connection with this Securky letrument
halt not be deemed tw have been given tw Leader wuiil netually received by Lender. 1f any aotice required by
itis Security b i aluo required wader Applicabs Law, the Applicable Law requirement wilt satisly
de corresponding requirement wader this Security Last

16. Governing Law; Severability; Rules of Construction, This Seouriiy insteument shall be governed
by federal nw and the law of the jurisdiction in which the Property is beeaied. Al yighte sad obligations
coniined i Wis Security Instrument are subject to any requivemens and Heshations of Applicable Law.
Applicable Law cnight explienty or unglichly allow the parties io agree by oniract ef it maight be sitoat, bar

HOO. FRIES APPL 2 500076064R6

sm) wn soo ODL

Page aw 13 Porm 3G 1704
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 12 of 17 PagelD #: 60

(Page 14 of 46}

@ 05 4506253

such slience shall noi be construed as a prohiblios against agreement by cantract. In the event shat any
provision or clause of dis Security Instrument or the Note confic. with Applicable Law, such confiter mail
Ne OG Re Re Rg RN ar Ee ee
oy

Ashdod ‘in tit Security toarumer: is) words of tie cansculine gender cull mean ond inchde

neater words ox words of the feminine gender, (b) wards io the singuiae shall mean aod
jolade tte pte wo vice vee; anc) the word “may” gives sole diseretion witout any obligation w uke
any sedan.

17, Borrower “s Copy. Borrower shall be given one copy of the Note and of this Security Lasteumeas,

18. ‘Transfer of the Property or » Beneficial Interest in Borrower. As used In this Section 18,
“*hnterest in the Property“ means any legst or beoeficial interest in the Property, including, Dut ao limlied to,
those beneficial incerents transferred ia & bod for deed, coniract for deed, instalment Asies contract oF tacre
agreerem, whe fnient of wtilels ig the transfer of ttle by Borrower at » (ome date to 4

If all or any part of the Property or any lnlereat in the Property ix sold oc transferred (or if Bocower is
not a tatured perzoa and 8 beneficial inweest is Rorsower & sold or transferred) without Lender's prior wellien
teagene, Lance seme rezaey Gnmmadises canner Sa OR of ak saa arenas Wy le Baees instrument,
However, seis egal sa eh te ea ecnlend 0 Laimder 1; Bich Sota De ef sige ger A

if Lender exercioes this option, shall give Borrower
WO ek ip hmctnag Soong tg dl wie dye Reigroran oii poor
wihia which Borrower must pay all sums secaned by thts Securkty Tnscrument. I Borrower fails to pay trese
sums peor io the cxpiration of this period, Lander may lavoke say comodion permitted by this Securhty
instrament without farther sosios or demand oo Borrower,

19, Borrowers Right to Reingtate After Acceleration. If Boccower misets certain conditions,
Borrower shall have the right wo have ent of this § ¥ faved ai any time Age
eto fete ttre oes Pope pra ny Poe ced this
Security Insirurnent; (bh) such other pariod as Applicable Law might apecify for ihe termination of Borrower's
right ® relogine: or (9) entry of @ Jodgment enforcing this Security loaramem, Those conditions are that
Borrower: (a) pays Lender all suns which dea would be dee under this Security instrament and the Note as
if ae acceleraiian had ooourred: (i) cures any defauli of any other cevenneta or aproenentx; (c) pays atl
cupmases incurred ta enforcing dis Security Jamnumens, inctudiag, but aot liraied in, reasonable someys’
feos, property inspection aii valuation fees, and other fees becarred for the purpose of proweting Leader's
pe llth Sosa aye oy veer ue Spal rt sl
feasonebly require 16 wasure Gua Lender's interest ia the Property and rights under this Security Inramnent,
wad Sorrower's obligotlan to pay the sumay secured by this Security Instrerneat, shall continue anchanged.
Lander may requis that Borrower gay auch relastaienment sunve and expeases in one o¢ more of the following
forrns, as selected by Lender: © ees mouty Cee bank check, treasurer's cheek or
casticr’s chest, provided way such check is drawa upon aa institution whose deposits arc insured by a federal

, ievirumentalhy or entity; or (¢) Electronic Pands Truesier, Upon teiomacmen by Borrower, thiy

y Insirument gad obligations secured hereby shall remsia fully effective as if no sooelerstion had

However, this right so reinstaie shall not apply in the case of scvoleraiion under Section 18.

20. Sale of Note; Change of Loan Seevieer; of Grievance, The Note or & partial iavenest is the
Now (ageiher with this Security Insirumerd) can he sold one or ware Denes witheat pring neice io Borrower.
Jeet te tas al tae hots tec aed ets seen ae viene oes
duc under the Nete nad this other foan ing obligaiions
wader the Nols, this Securliy lostruamat, and c Law, There ale might be one or more changer of
the Loan Servicer unrelated ta a sale of the Now. Se
gives writen mice of the change which will sute the nee and uddress of the new Lowe Survicer, the
addvess to which payenenis should be made and any other mforuation RESPA requires in connection with o
aetice of transfer of servicing, If the Note ix sold and thereafter the Loan is surviced by a Loon Servicer otter
than the purchaser of the Now, the mortgage loa servicing obligations to Borrower will reotain with the
Lown Servicer or be Ueasietred © @ suocmswe Lose Servicer and ute aux aiursed ty the Note purchaser
unio otherwise prowided by the Not purchaser.

Oe #2 35823 RPP), $20ORTOOR EG

Snes et, Rage 8 0 58 st

Form 330 2/6)
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 13 of 17 PagelD #: 61

Page 12 of 14)

254576254 @ eS

Nehher Barrawer vor Lender may conmmence, join, or be joined w any judicisl vctine (es sither on
individasl tignnt or the member of s class) that arises from the other party's setloas pursuant ie this Security
Inserurment or thet alleges that the other party bas drenched any provision of, or any duty owed by reason of,
thls Security Insinunent, until such Borrower or Lender has notified the oiher party (wid auch aatios given ia
compliance with the requirements of Section 1$) of much alleged breach aad afforded the other party hereto «
reasonable period after the giving of such ntice tn take corrective aciiog, 1f Applicable Law provides # deve
period whieh must elapse before eerain aption cin be ishen, that tire period will be deemed to be reasonable
for purposes of this paragreph, The notice of acceleration and opportunity to cure gives to Borrower pursuant
io Section 2% end the notice of meueleradon givea to Borrower pursyant to Section 18 shall be deemed to
satisfy the aodee aad oppartunity to take corrective action provisions of this Section 2,

Bie Haxardous Substances, As used ia this Section 21: (0) "Hazardous Substance’ are those

 

subsenaoes defined a5 toxic or hazardous substances, pollutants, or wastes by Baviroenmentat Lave and the
ing sub e k other flammubie or toxic petroleum products, loxks pesticies and
hecbicides, volaiile solvents, maierile ining sat or dc, and radi rials; (6)

 

z

*“Bavirouneatal Law" meang federal laws end laws of the jurindiovion where the Propeny is located thot rele
w health, safety or eavircamenial protection; (c) “Baviroamentsl Cleanup" inchides any response action,
rennedial sediea, of removal ustion, wt defined ft Bovironmenial Law; and () on “Envireamenial Candition”
means « condition that caa cause, ibate 49, of ite tigger an Kavi i Cleaauy.

Borrower shall sot couse of perma’ the presence, use, disposal, dorage, or release of any Hazardous
Substances, of ihreates to telesse uty Hazardous Sebsiances, on or ia the Property. Borrower shall nai do,
nar alow anyone cle to do, anylbing effecting dhe Property (a) chat Is in violation of oxy Environmental
Law, (b) whieh creaice an Cowiroarmental Coadision, or fe) whieb, dus to the presace, ust, or release of 3
Hazardous Substance, creatss 4 ooadition thet adversely affects the value of the Property, ‘The precoding two
semences shail act apgly to ibe premace, use, or stbrage on the Property of small quantities of Hazardous
Substances thet sre groceally recognized to be aporoprinis to normel cesideadal uses and (o mainiennne of
ihe Property (inchading, bul not lisited 10, hazardous substances in consumer products}.

Borrower wall prompily give Lender wricen notice of (8) any Inwestigaiion, claim, demand, fawauil or
other setien by aay goveramesial or cogulaiory agency o¢ private pay involving the Property aod any
Hazardous Subssancs or Bavironmenis) Law of which Borrower bas actual knowledge, (hb) ony
Raviromanatal Coaditing, including bat aot limied i, any spilling, leaking, discharge, releans of threat of
eclzase of Bay Hazardous Substance, aod (co) any casdition caused by the presence, wie or release of t
Hazardous Subsiance which adversely affects ube value of the Property. If Borrower Seams, ar ig natitio’ by
any goveromental or regulatory authorly, of way priests party, that any removal or othor remedintion of ony
Haxardous Subsinnce alfecuing the Property is aecessary, Borrower shall promptly the all accessory remedial

actions lx sooordence with Bavironmental Law, Nothing herein ahall create any obligation an Leader for an
Bavironmental Cleanup.

OOC #: SRB APRL £. GUST CHEESE

pri1s) som vaste OO

Page thw aS Form BO 704

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 14 of 17 PagelD #: 62

Page 13 of 18}

3 (95, 5P6255

NON-UNIPORM COVENANTS, Borrower and Leader farber covessat und agree as follows:

22. Avceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrowers breach of sny covenant or agreement by this Securlty Instrument (but not prior to
acreleration ander Section 16 unless Applicable Law provides otherwise), The wotlee shall specify: (2)
the dctault; (b} the actlon required to cure the default; (c) a date, not less than 30 days from the date
the wotice ia gives to Borrower, by which the defwult aust be cured; and (de) that failure to cure the
default on or before the date speciiied in the statice may result in acceleration of the sums secured hy
this Security tustrwment and sale of the Property. The wotlee chall further inforas Borrower of the
right to reinstate after acceleration und the right fo bring court actlan to wiiert tke non-existence of &
default of any other defense af Borrower to acecleration and sale, If the default Ws not cured on or
before the date specified in the notice, Lender at ts option may require iramediate payment in full of
afl aims secured by this Security fastrument without further demand and may invoke the
STATUTORY POWER OF SALE and any other remedies permitted by Applicable Law. Lender shall
be entitled to collect all expenses Incurred In pursulng ihe remedies provided in this Sectlon 23,
including, bet not lawlted ta, reasonnbhe attorneys’ foew and costs of title evidence.

If Lender Invokes the STATUTORY POWER OF SALE, Leader shall mail a copy of « notice of
tale to Borruwer as provided Is Section 15, Lender shall publish the notice of sale, sad the Property
shall be sold in the manner poeseribed by Applicable Law, Lender ov fla designee may purchase the
Property at any sale. The proceeds of the sale shall be applied in the following order: (a) 10 all expenses
af the sale, including, bat sot limited to, reasonable aitorneys“ fees; (b) to all sums secured by this
Security Instrument; and (c} any excess to the person or persons legally entitled ta It,

23. Relense. Upon payment of afl mums secured by tis Securky laanenen, this Security Instrument
shalt beeorne tull sad void, Lender shall disotarge this Security Instcument. Borrower shall pay any
senordntion costs, Leader omy charge Bi 8 fee Tor relzasing this S bat owly if the foe
i paid io 8 chind pony fox services readcond and the charging of the fee is pormaiied under Applicable Law,

24. No Outstanding Automatic Orders in Ds fc Relations Cases, 8 hereby sep

aad warrants 1 Lender Qwt ckher (a) dere is oo oulstanding automatic order under Chapyr 15-5 of the
Rode Island General Laws against any Borrower relating to 2 coeoplalat for dissolution of marriage, loyal
supuration, snnulment, cusuxby or visitation o¢ () chore fa ua cumauading wutomutic order wader Chapter 4563
af the Rhode iddund General Caves ageing a Borrewer relating a » complaint foc dissohaion of marrige,
legal separation, anaulment, custody ov visitation, and the oiber party that is subject to such onder fas
comvented i, or the court which iaseed the sulomatic order has issued another order authorizing, sucks
Borrower's extention of the Note aad this Security Instrument.

28. Homestead Estate. If Borrower heretofore bax acquired or hercahier soquires un estate of
homestead du the Property, Borrower hereby agrees thal suck homesiend estate is waived to the cxteat of this
Security lomnueet aad the amnount due under the Nols ead lo the extent af a maewaks, exensions ant
mociFicattons of hia Security lomtrmmadi of the Nowe, andl uber sald bomesead emme le aubject io ah of the
digits of Loader under this Security Instrument act the Note and all renewals, axteusioas and madiicaiians
of tbig Security Instrumem aad the Note, and is mubordinete to the tea evidenced by this Security Instrument,

 

aod afl i, sod modifications of this Seourty lnarument. Purdiammors, Borrower bermoby
waives the benefits of any homestead or sieaiisr laws or regulations thal may etherwise be applicable from
Rene to dene.
coc 4322473 APPL FOCTIOGRaS

ne Off.
perm aa nee ne

Porm 308 61

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 15 of 17 PagelD #: 63

Pago 14 of 16}

254 5°6256@ &

26. Lean Fees. Borrower hus paid ike following brokerage fees, foas fees, points, finder's ices,
origination fees or similar charges in councciion with the wens secured by this Security Instrument:

Origination - Discown Fees (poinis)
Application Fees
Chasing Preparation Fees

435.50

 

 

sh

-nvvnneneotvipei tansy poner enisnoonontenersisieoiels

 

As provided in Rhode Island General Laws Section 34-24-68, none of thess ices will be refunded in de
event the loa i$ prepaid in whole oc in part,

BY SIGNING BELOW, Borrower scexpis and agrees to the terms pad covenants contained in ihis
Security lastrument i any, Rider executed by Borrower and recorded with il.

  
 

   

Witnesses

 

 

(Seat)

Borrower

 

 

 

 

 

(Sealy
“Borrower
Sabha eect (BRE) ttinnnidcininmelncomten Seal)
otkrrowes sBerrower
iA nRCoNnarcicnNeamNN ONT — summnsanerinianiiniinonnnsiinuiaeés (Sealy
oPorrower Barower

mtensinnaanensensmnnsatinisiin {Seal} sani "
Dartower Darrower

*

Signs as “Borrower” solely fox the purpose of waiving homestead

rights.
mx 4: 329424 APPL £:0001068480
Siwy 620, Page fe oS Porm 190 1/05

 
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 16 of 17 PagelD #: 64

(Page iS of 16}

® 25456297

STATE OF RHODE ISLAND, County ss: Faw. 0+

Oothis 23th day of September, 2006 ,i0 Lard fen G ,
in said County, before ave personally appeared Danielle Lema

uch aid all io me keown and known tw me to be the persents) a wy instrumene aad
acknowledged said execution to b¢ his/her/their free act and deed.

 

 

Neth Ng ee Boovn Bo Cotas

Ch ow th fay

We 92322425 APPL 29051008489

fm
Denny seuss ir

Frage 15 13 Foes 3640 1781
Case 1:19-cv-00036-JJM-LDA Document 3-2 Filed 01/28/19 Page 17 of 17 PagelD #: 65

{Page 16 of 16)

2545625 oO 8

MART RET A”

Thee eweeuia Let or guresi of asd vith GLL the Dutssings a04 Laprovescate
tharews, tated oa tha westerly olde of Muth deeast te the tity af teste
Previanane Gomory ef Fratidance, State of Wade Leland, laid fat sad deaigoated
ae Lot Waleed 244 (we hundred fortyefeur) aad the eovthedly tive (3°) feee
io width by gee aucize depth of Lot Pusbored 245 {ive hundred dertp-five) sa thes ‘
pias of Land quadeleds “FLAT GP LANG 38 CERROR BeLQtES BO eum Tareas
SORVEVES CEPR, LECH 164 COP LED AY CUSALEG & MALLIRG WOW, 1647, aecOrie may
A077 Got. Comming, wale neid glat ia tenerded te the Geeweds af Land Brideuss
ie 0a Giey of Baws Peovidense 6 Flac Rook 4).
